Citation Nr: 1523689	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-33 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to service connection for a back disability.

6.  The propriety of the reduction of the evaluation of left knee instability from 10 percent to noncompensable effective July 1, 2014.

7.  Entitlement to an increased rating for a cervical spine disability evaluated at 20 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1983 to June 1991, and from September 1998 to August 2006. 

These matters come before the Board of Veterans' Appeals (Board) from October 2009, May 2010, April 2011, June 2012, and April 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

At a March 2015 Travel Board hearing, the Veteran initially indicated that it was his intent to withdraw the appeal for the issue of an increased rating for the cervical spine.  (See Board hearing transcript, page 2.)  However, upon further discussion, it was decided that the issue would remain on appeal.  (See Board hearing transcript, pages 19 and 20.)  

The issue of entitlement to an increased rating for left knee extension disability has been raised by the record in an October 2014 handwritten notation by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
In a September 2008 rating decision, denied the Veteran's claim of service connection for depressive disorder, claimed as PTSD.  The Veteran did not appeal the decision and it became final.  In a May 2010 rating decision, the RO essentially reopened the Veteran's claim for an acquired psychiatric disability and denied service connection for his disability, now diagnosed as adjustment disorder, on the merits.  Based on the foregoing, the Board finds that the Veteran's claim should be recharacterized as a claim for whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App (2009). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed September 2008 rating decision, the RO denied service connection for an acquired psychiatric disability.  

2.  Evidence received since the September 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability

3.  The most probative evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service or a service connected disability.

4.  The earliest clinical evidence of a right shoulder disability is several years after separation from service.

5.  The most probative evidence of record is against a finding that the Veteran has a right shoulder disability causally related to, or aggravated by, service or a service-connected disability.

6.  The earliest clinical evidence of a right arm disability is several years after separation from service.

7.  The most probative evidence of record is against a finding that the Veteran has a right arm disability causally related to, or aggravated by, service or a service-connected disability.

8.  The earliest clinical evidence of a back disability is several years after separation from service.

9.  The most probative evidence of record is against a finding that the Veteran has a back (thoracic and/or lumbar spine) disability causally related to, or aggravated by, service or a service-connected disability.

10.  VA examination report and other evidence dated from March 2014 reflects that the Veteran's left knee does not have instability; thus, demonstrating sustained and significant improvement in the service-connected disability.

11.  Throughout the rating period on appeal the Veteran's cervical spine disability has been manifested by pain, stiffness, and some limitation of motion, without competent credible evidence of forward flexion limited to 15 degrees or less, ankylosis, or neurological manifestations.

CONCLUSIONS OF LAW

1.  Evidence received since the final September 2008 RO decision that denied service connection for an acquired psychiatric disability is new and material, the claim of entitlement to service connection for an acquired psychiatric disability is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2014).

2.  The criteria for service connection for an acquired psychiatric disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  (2014).

3.  The criteria for service connection for a right shoulder disability have not been met 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  The criteria for service connection for a right arm disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

5.  The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  The reduction of the evaluation for left knee instability from 10 percent to noncompensable effective July 1, 2014 was proper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a,  Diagnostic Code 5257 (2014). 

7.  The criteria for an increased rating for a cervical spine disability have not been met. 38 USCA §§ 1155, 5107 West 2002 , 38 C F R §§ 3 102, 3 159, 3 321, 4 3, 4 7, 4 40, 4 45, 4 59, 4 71, 4 71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in 2009, 2010, 2011, and 2012.  

Under 38 C.F.R. § 3.105, prior notice of a reduction is required if the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  In the present claim, the rating reduction for the Veteran's left knee instability did not result in a reduction or discontinuance of compensation payments.  He was in receipt of a combined 80 percent rating prior to, and after, the reduction.  Thus, procedural requirements under 38 C.F.R. § 3.105 are not applicable.  

The duty to assist has also been met.  The claims file includes some service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

A May 2010 VA record reflects that STRs from 1983 to 1991 are unavailable.  When, as here, at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 
 
The Veteran has been afforded adequate VA examinations/opinions in connection with the claims.  The reports include clinical examination findings, a review of pertinent records, and the Veteran's reported symptoms.  The reports provide adequate rationale, and findings relevant to the criteria for disability ratings and for determining whether service connection is warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the March 2014 VA examiner for the Veteran's knee did not review the claims file; however, the Board finds that the examination report is still adequate because the issue in question was the status of the Veteran's knee stability at the time of the examination.  In addition, a subsequent examination in October 2014 had consistent findings.  The Board also finds that the Veteran is less than credible with regard to a right arm, right shoulder, or back injury and/or complaints in service; therefore, a clinical opinion on direct causation is not warranted and would serve no useful purpose.  

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

A disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

Rating Reductions

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  However, post-reduction evidence may not be used to justify an improper reduction. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

New and Material Evidence - Acquired psychiatric disorder

In a September 2008 rating decision, the RO denied the Veteran's claim of service connection for depressive disorder, claimed as PTSD, because there was no diagnosis of PTSD and no nexus between the diagnosed depressive disorder and service.  At the time of the last final denial, the evidence included a diagnosis of depressive disorder, a clinical finding that the Veteran did not meet the diagnostic criteria for PTSD, and the Veteran's alleged stressors (that he witnessed a fatal incident involving the USS America and his ship was attacked by the Libyan Navy and Air Force in 1986, and his statement that he was bothered by nightmares due to seeing ships being "blown out of the water and the many people who died").

Evidence submitted since the 2008 denial includes a diagnosis of adjustment disorder, as well as the Veteran's testimony that during his first period of service, he began having "little problems" with depression due to his now service-connected physical problems.  He testified that he was sent to see the chaplain three or four times during this first period of service. (See Board hearing transcript, page 6.).  For purposes of determining whether new and material evidence has been received, the credibility of the statement is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that new and material has been received because the Veteran now has an additional diagnosis and alleged stressors for his mental health disability, including as related to his service-connected disabilities.  Thus, the evidence relates to an unestablished fact (possible nexus) and raises a reasonable possibility of substantiating the claim and the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Reopened Claim

Having reopened the Veteran's claim, the Board must now consider whether service connection may be granted on a de novo basis.  The Veteran is not prejudiced by the Board's adjudication because the RO, in a 2010 rating decision, essentially reopened the claim and denied it on the merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). The Board finds, based on the evidence noted below, that service connection is not warranted. 

The Veteran testified at the March 2015 Board hearing that, prior to service, he did not have any psychiatric problems.  As noted above, he further testified that during his first period of service, he began having "little problems" with depression due to having physical problems.  The Veteran also testified that after his first period of service, he was depressed, and then went back on active duty, where his problems continued.  The Board notes that the Veteran is service-connected for sleep apnea, left ventricular hypertrophy, cervical spine disability, bilateral knee disabilities,  hypertension, and erectile dysfunction; however, the Board finds that these disabilities arose from his second period of service.  (See STRs and June/July 2006 QTC examination report.)  Thus, his contention that his psychiatric disability began during his first period of service is not supported by his claimed etiology (i.e. physical problems).  The Board further finds, as discussed in further detail below, that the Veteran is less than credible as to psychiatric disability symptoms in his first period of service.  

The Veteran's first period of service was from 1983 to 1991 and service treatment records from that period are unavailable.  Service treatment records that are of record include the Veteran's October 1991 report of medical history which reflects that he denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  His October 1991 report of medical examination reflects that the Veteran had a normal psychiatric evaluation upon examination.  

The Veteran's dental health questionnaires dated in 1993, 1996, 1998, and 1999 reflect that the Veteran denied ever having had nervousness.  Other dental health questionnaires dated in 1991 and 1992 also reflect that the Veteran denied ever having had nervousness.

A November 1997 report of medical history reflects that the Veteran reported that he was in good health.  He denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  The corresponding examination report reflects a normal psychiatric examination. 

The Veteran's second period of service began in 1998.  There are no clinical records prior to his second period of service which reflect that he had mental health treatment and/or complaints.  A February 1999 record of medical care reflects that the Veteran denied mental/emotional illness.  The Veteran's dental health questionnaires dated in August 2000, October 2001, and April 2004 reflect that he denied that he ever had nervousness.  A May 2001 record of medical care reflects that the Veteran denied mental or emotional illness, depression, difficulty concentrating, excessive anxiety, or a personality change.  

A chronological record of medical care (preventive health assessment) from when the Veteran was 46 years old in December 2004 reflects that the Veteran denied the following: drinking to excess, having serious problems with his spouse, family, or friends, having a high stress job or lifestyle, having been bothered by feeling down helpless, or having been panicky or anxious in the past few months.  

A March 2005 report of medical history reflects that the Veteran denied having depression or excessive worry, or nervous trouble of any sort, or that he had ever been evaluated for a mental condition.  He reported that he had three other conditions/problems.  His report of medical examination reflects a normal psychiatric examination.  The Board finds that if the Veteran had mental health complaints it would have been reasonable for him to have reported them, as he reported other conditions. 

An April 2006 report of medical history reflects that the Veteran denied having nervous trouble of any sort, or depression or excessive worry.  He reported that he had never been evaluated or treated for a mental condition.  Notably, he reported approximately 18 other conditions/problems.  The Board finds that if the Veteran had depression and/or other psychological disability symptoms in service, it would have been reasonable for him to have reported it when he reported his numerous other complaints; however, he did not.  Thus, the Board finds that it is reasonable that he did not have such symptoms.  The Veteran's November 2006 report of medical examination reflects a normal psychiatric evaluation. 

In 2006, the Veteran filed claims for service connection for seven disabilities, but not for an acquired psychiatric disability.  The Veteran underwent a VA examination in June 2006 for several claims which he had filed; the examination report includes a finding with regard to mental health.  It notes that the Veteran was "alert and oriented, times three.  Behavior is normal.  Affect is appropriate. Comprehension is normal Memory is intact.  There are no signs of tension."

A September 2007 Social Work mental health record reflects that the Veteran reported being depressed since he left the service in August 2006.  This is evidence against a finding that his symptoms began in service.  

An October 2007 VA mental health record reflects that the Veteran reported that he was discharged because he could not pass the fitness test, but it was later discovered that this was due in part to a heart disability.  The Veteran contends that he may have been wrongfully discharged.  It was noted that his girlfriend had just been diagnosed with HIV, he was having financial problems, and he was feeling depressed and overwhelmed.  It was further noted that he has "significant financial problems and is struggling to keep afloat".  Again, this record is evidence against a finding that his symptoms began in service.

A January 2008 VA psychiatry initial assessment record reflects that the Veteran had a positive PTSD screen.  The Veteran reported that he was depressed.  He had moved the month previously and was having difficulty with adjustment because he did not know anyone, was not in school, and was not working.  The Veteran reported that "things have gone downhill since my separation from the Navy."  He reported that his mood had worsened five months earlier when his fiancé was diagnosed with a significant health issue.  With regard to his service, the Veteran reported that he felt that he should have been medically boarded out, instead of discharged.  The trauma/PTSD history was noted to be "Vet reported that learning of fiancé's health condition was traumatic."  It was earlier noted in the report that the Veteran reported having been stationed near Libya, but this was not listed as a traumatic event.  The Veteran was diagnosed with adjustment disorder with mixed emotional features.  His problem list included depressed mood, worrying about fiances and health issues, anger and irritability, and dissatisfaction with VA for withholding his pay.

In a February 2008 VA Form 21-4138, the Veteran reported that he had PTSD as result of service off the coast of Libya in the Mediterranean Sea in 1986.  He reported that he had been stationed aboard the USS America which was no more than 12 miles off the coast of Libya and aircraft took off from the carrier on bombing raids of Libya.  He reported constantly being bothered by nightmares because of seeing ships being blown out of the water and the many people who died.  In an April 2008 VA Form 21-0781, the Veteran asserted that he had seen the incidents on television while aboard ship.  The evidence of record does not reflect that ships were "blown" out of the water or attacked; nevertheless, the Veteran does not have a valid diagnosis of PTSD.  In a July 2008 VA Form 21-4138, the Veteran reported that in July 1984 three service members died when an aircraft was launched from the catapults off the USS America.  He reported that their blood "was in the water right off the side of the ship.  This stays with me in nightmares and dreams constantly".

A July 2008 VA psychiatry record reflects that the Veteran described symptoms consistent with depression for the last two years.  His reported multiple stressors included the death of his parents, health problems and financial strain secondary to compensation issues with VA and the military.  It was noted that the Veteran described a depressed mood and anhedonia for about two years.  It was noted that there were some soft signs of ADD in childhood (poor concentration and fidgetiness).  The Veteran recounted issues with military separation and VA compensation contributing to mood issues, particularly his frustration at being unable to help children with college.  He was diagnosed with depressive disorder not otherwise specified.

A September 2008 VA examination report reflects that the Veteran reported that in service, he witnessed an accident on the USS America.  He reported that he felt scared and that a catapult went off and the plane went down; men ejected and one was killed.  (This differs from another statement in which he said three people were killed.) The examiner stated that the Veteran did not meet the criteria for PTSD.  The Veteran was diagnosed with depressive disorder not otherwise specified.  Axis IV stressors were noted to be financial stress, adjustment to civilian life, and the death of his parents.  The examiner stated that the Veteran "carries a Depressive Disorder diagnosis which is not due to his cited military experiences.  He doesn't meet the criteria for PTSD." 

A July 2009 clinical record reflects that the Veteran had a depressed mood.  He was diagnosed with depressive disorder not otherwise specified.  His stressors (Axis IV) were noted to be financial and his girlfriend's illness.

A July 2009 VA Form 21-4138 from C.S., now the Veteran's spouse, reflects that she has known, and dated, the Veteran since 2000.  She reported that in 2007, he began to show changes in his attitude, withdrawing mentally, and did not want to leave his home to attend functions.  She also stated that he began to show signs of irritability and not being able to concentrate and perform his duties correctly.  She further stated that the Veteran felt that he was not able to contribute financially because he had to repay money he had received as severance pay and this "made things very difficult.  [The Veteran] began to withdraw mentally. . .  .  he began showing signs of irritability and not being able to concentrate and perform his duties correctly."  She noted that she had become chronically ill and that this was especially hard on the Veteran, who is her "strength and [her] backbone and this [HIV diagnosis] spun him into a deep depression."  Her statement is evidence against a finding that the Veteran had symptoms in service.

The Board also notes that the Veteran's spouse has indicated that he may be depressed due to his erectile dysfunction.  However, she has not been shown to be competent to diagnosis the etiology of his depression.  Importantly, in a July 2012 statement, the Veteran stated that his depression was due to his sleep apnea, heart condition, cervical spine disability, and bilateral knee disability.  He did not list erectile dysfunction as causing any mental health problems.  Moreover, the competent clinical evidence does not reflect that the Veteran has an acquired psychiatric disability aggravated by his erectile dysfunction.  As noted below, an examiner has found no objective evidence that the Veteran's health factors have aggravated a mental health disability.

A March 2012 VA examination report reflects that the Veteran reported that he is "feeling helpless due to his situation and not being able to get ahead.  Some days he reports he has low mood due to not doing anything.  He reports he is in pain much of the time.  He reports that he has neck pain.  He reports some interests, yet he stays in the house watching TV most of the time.  He reports low energy and some anxiety but cannot detail his symptoms and doesn't appear to know what anxiety actually is." 

The March 2012 VA examiner opined that the Veteran's depression/anxiety condition is not caused by or a result of sleep apnea, heart condition, cervical spine condition, and bilateral knee condition.  The examiner noted that the Veteran first complained of depression in January 2008 in the context of psychosocial problems such as relocation, his fiancé's health problems, and financial stress.  The examiner noted that the Veteran had not been employed since he was attempting a VA clerk job and quit after being criticized for his performance.  "Since that time he has been idle and stays at home much of the time.  There is no objective evidence of a link between his depression and his service connected disabilities.  Frustration and discouragement over health factors are not considered a mental disorder.  There is no objective evidence to support aggravation."   The Board notes that the VA examiner reported that the Veteran first complained of depression in January 2008; whereas the records reflect that he first complained of it in 2007.  However the Board finds that this difference in dates is de minimus as both dates are after separation from service, they are within less than a year of each other, and the 2007 complaints notes an onset after separation from service.

The Board finds that the records contemporaneous to service, and those made when initially seeking treatment are more probative than those made years later for compensation purposes.  The Board also finds, based on the record as a whole, that the Veteran is less than credible as to statements that he had acquired psychiatric symptoms in service.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

In this regard, the Board notes that the Veteran has given a wide variety of reasons for his claimed mental health condition, to include that it was secondary to physical disabilities and medication, due to finances, due to witnessing traumatic incidents in service, due to his girlfriend's diagnosis of HIV, and/or due to relocating.  The onset date was initially listed as after separation from service, but during the pendency of his claim and after initial denial of his claim, the Veteran changed the onset date to during his first period of service, more than a decade earlier.  In addition, he repeatedly denied mental health problems while in service.  

In addition, although the Veteran is competent to state how he feels, such as depressed, the Board finds that the clinical evaluations are more probative than his lay opinions.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in psychiatric matters, which are complex conditions and may have multiple possible etiologies.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In sum, the records reflect that the Veteran's denied mental health problems while in service and the STRs are negative for any finding of a disability.  Post service, he had stressors of his girlfriend being diagnosed with HIV, financial problems, and a move to an area where he did not know anyone.  When initially seeking treatment for mental health, he reported the onset as occurring after separation from service.  

The evidence does not support a finding that the Veteran has an acquired psychiatric disability, however, diagnosed, causally related to, or aggravated by, service, or a service-connected disability.  To the contrary, the competent credible evidence reflects post-service factors are the cause of his current acquired psychiatric disability.  While the Veteran may have had difficulty adjusting to life post service, this is not synonymous with having an incident in service which caused his current mental health disability.  Moreover, the evidence is against a finding that he has PTSD, or that his diagnosis of depression is related to service or a service-connected disability.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Right shoulder disability, to include as secondary to cervical neck disability.

Initially, the Veteran reported that he had a right shoulder disability as secondary to a service-connected cervical spine disability.  In a July 2012 notice of disagreement, he stated that the "condition is secondary to the service connected disability to my cervical spine.  I have been diagnosed, and I am being treated for cervical radiculopathy which causes right shoulder and arm pain."  At the 2015 Board hearing, however, the Veteran testified that he has a right shoulder disability due to "lifting."  He testified that he is claiming a disability separate from cervical radiculopathy.  

The Board has considered whether service connection is warranted on either a direct incurrence or secondary basis, but finds, for the reasons noted below, that it is not. 

The Veteran's military occupational specialty (MOS) was as a storekeeper, supply specialist, support equipment asset manager, and/or functional support and administrative trainee.  His available STRs are negative for complaints of, or treatment for, the right shoulder.  

The Veteran's October 1991 and November 1997 reports of medical history reflect that he denied a painful or trick shoulder, arthritis, rheumatism, or bursitis, or a bone or joint deformity.  A February 1999 STR also reflects that the denied muscle or joint problems.

The Veteran's March 2005 report of medical history reflects that he noted knee problems, but not shoulder problems.  His April 2006 report of medical history reflects that he reported having had arthritis, rheumatism, or bursitis, and swollen joints; however, he specifically noted that these problems concerned his knees.  Notably, he reported approximately 18 other problems include his knees, wearing glasses, trouble breathing while sleeping, irregular heartbeat, forgetfulness, and having had broken arm and fingers; however, he did not mention a shoulder complaint.  The Board finds it reasonable that if the Veteran had had right shoulder complaints in service, it would have been reasonable for him to have reported it when he reported his numerous other complaints.  In addition, his reports of medical examination reflect normal upper extremities upon evaluation.

The Veteran filed claims for service connection for a variety of disabilities in 2006; however, he did not file a claim for service connection for a right shoulder disability at that time.  The Board finds that if the Veteran had a right shoulder disability which he believed was due to service, it would have been reasonable for him to have filed a claim for service connection for such when he filed his other claims.  He did not file a claim for a right shoulder disability until July 2011.

The earliest clinical evidence of a right shoulder disability is in 2011, five years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
The Veteran underwent an October 2011 VA examination which reflects that the Veteran had a right shoulder strain diagnosed in October 2011.  However, it also reflects that the Veteran denied any right shoulder joint condition.  It was noted that the Veteran "complains of numbness and pain which radiates down the entire right arm into the hand."  The examiner also noted that the Veteran's right shoulder condition is not caused by, or a result of, or aggravated by his service-connected cervical spine condition.  The examiner stated that based on review of the medical records, medical literature, and his clinical experience, there was nothing that supports a connection between degenerative disc disease of the neck causing or aggravating a right shoulder strain.  He stated that "[n]o nexus could be made." 

The examiner did not address direct service connection as a possible causation because the Veteran was contending that his shoulder disability was secondary to a service-connected disability.  The Board finds that an opinion as to whether it is as likely as not that the Veteran has a right shoulder disability on a direct occurrence basis is not warranted because the Board finds that there is no competent credible evidence of a right shoulder injury in service. 

The Board finds that any statement by the Veteran as to a shoulder injury in service, and/or symptoms since service, is less than credible given the records as a whole, to include his denials of a shoulder disability in service, and his initial report that his shoulder disability is due to his neck.  The Board finds that if the Veteran had experienced pain upon lifting, it would have been reasonable for him to have reported such, rather than deny a shoulder complaint in service and later state that his cervical spine disability causes radiculopathy.  See Cartright, 2 Vet. App. at 25.

The Veteran is competent to relate his symptoms, such as pain.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of shoulder in light of his cervical spine disability, carpal tunnel syndrome, and cubital tunnel syndrome, which are complex issues and have multiple possible etiologies.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana, 24 Vet. App. at  435. 

In sum, service connection is not warranted on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Right Arm Disability

Initially, the Board has considered whether service connection on a direct incurrence basis is warranted, but finds that it is not.  The Veteran's available STRs are negative for complaints of, or treatment for, a right arm disability.  As noted above, the Veteran noted approximately 18 conditions/complaints upon separation from service, but did not note a right arm disability.  In addition, the Veteran filed claims for service connection for numerous disabilities in 2006, but not for a right arm disability.  

At a June 2006 QTC examination, the Veteran noted that he had sleep apnea, hypertension, bilateral knee disability, right hand and finger disability, cervical spine disability, flat feet, and fungus problems.  The July 2006 QTC report is negative for a right arm disability, or complaints of such.  Range of motion of the wrist joints was normal in all tested motions.  The Board also notes that the Veteran has not asserted, and the evidence does not reflect, any specific injury to the right arm in service.  Moreover, any assertion as to such is less than credible given the record as a whole, to include the STRs and clinical records in 2006 and 2007.

An October 2007 VA examination for hypertension, joints, spine, and peripheral nerve reflects that the Veteran reported that his neck causes stiffness and decreased range of motion.  He reported that the pain radiates into his shoulders, and he has left arm weakness with some numbness of the left hand and forearm.  He did not note right arm symptoms.  Upon examination, there was no evidence of any muscle atrophy or hypertrophy.  The Board finds that if the Veteran had right arm problems it would have been reasonable for him to have mentioned them, and for them to have been noted, at this time, especially as he noted left arm problems.  Moreover, a 2011 record reflects that the Veteran reported right arm symptoms for one year in duration, or beginning several years after separation from service.   

In sum, the evidence is against a finding of an in-service injury or incident causing or aggravating a right arm disability.  

The Board has also considered whether service connection is warranted on a secondary basis. An October 2011 VA examination report reflects that the Veteran has never had an arm condition.  The Veteran complained of numbness and pain which radiates down the entire right arm into the hand.  The report is negative for complaints of an actual right arm disability, but notes only the alleged radiating symptoms from the neck. 

A November 2011 EMG consult record reflects that the Veteran reported numbness in his right hand forearm and arm "most of the time for the past one year."  It was noted that active range is normal in the right upper limbs.  Upon testing, the conclusion was that there was no electrodiagnostic evidence of cervical radiculopathy on the right, there was evidence of mild right CTS, and no evidence of ulnar compression at the elbow or at Guyon's Canal on the right.  

A March 2012 VA record reflects that the Veteran reported intermittent right arm and hand paresthesias.  A March 2012 occupational therapy consult record reflects that the Veteran "appears to have symptoms and signs consistent with carpal tunnel syndrome and cubital tunnel syndrome."

A September 2014 VA examination for the Veteran's cervical spine reflects that the Veteran reported that he had numbness in both hands, but "denies any symptoms of the arms."  Muscle strength testing for flexion and extension of the elbow and wrist were normal.  He did not have any muscle atrophy.  Deep tendon reflects were hypoactive for the biceps, triceps, and brachioradialis bilaterally.  Sensory examination results were normal for the inner and outer forearm.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was noted that he had mildly positive tinels's sign of the right wrist.  It was noted that there was no evidence of right cervical radiculopathy. 

At the 2015 Board hearing, the Veteran and his representative indicated that his right arm disability was cervical radiculopathy.  He further testified that he was taking Gabapentin for nerve pain.  The Board finds that the clinical opinions as to whether the Veteran has cervical radiculopathy are more probative than those of the Veteran, who has not been shown to have the necessary experience, education, or training to make such a diagnosis.  The most competent credible evidence of record is that the Veteran has carpal tunnel syndrome, which has not been shown to be causally related to, or aggravated by, service or a service-connected disability.  

A February 2015 VA examination report reflects that the Veteran was diagnosed with mild right carpal tunnel syndrome.  The clinician opined that the Veteran's CTS is not caused by the Veteran's right hand disability in service.  He stated "[b]ased on review of the medical records, medical literature and my clinical experience as a neurologist [,] a reduced dislocation of the right little and middle fingers would have absolutely no effect on the carpal tunnel region including the medican nerve.  A nexus cannot be made."  The Board acknowledges the Veteran's statement to the clinician that he had numbness since service; however, the Board finds that this is not credible given the Veteran's STRs.  The Board also notes that in 2006, the underwent a QTC examination, in which he complained of right hand and finger pain due to fractured fingers, which was described as squeezing, aching, and sticking in nature; the Veteran contended that he could not bend his fingers.  However, there were no complaints of the right arm.  In addition, as noted above, the Veteran had left arm complaints, but no noted right arm complaints in 2006 or 2007; thus, any subsequent statement by the Veteran that he has had right arm symptoms since service are less than credible.  (An October 2007 VA examination for peripheral nerves reflects that the Veteran reported weakness in the left arm with paresthesias numbness of the hand and forearm.) 

In sum, the Veteran's available STRs are negative for carpal tunnel syndrome or any other right arm disability in service, and there is no competent credible evidence that he has a right arm disability causally related to, or aggravated by, service or a service-connected disability.

The Veteran is competent to relate his symptoms, such as numbness.  However, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in complex matters of nerves, radiculopathy, or neuropathy.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana, 24 Vet. App. at 435. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Back Disability 

The Veteran contends that he has a back disability due to a fall from a plane wing during his first period of service and/or due to having to lifting heavy items (e.g. aircraft parts) in his role as an aviation storekeeper in service.  He contends that although he was in pain, he did not seek treatment for his back when he fell off the plane wing, but got up like nothing was wrong with him as people were laughing.  (See Board hearing transcript, pages 12 and 13).  He has described his current disability as being in the lower part of his back, and then specified at the Board hearing that it was the thoracic spine.  The Board finds, for the reasons noted below, that any symptoms in service were acute and transitory and of such minimal nature as to not necessitate treatment in service. 

The Veteran's available STRs are negative for complaints of, or diagnosis for, a thoracic or lumbar spine disability.  An October 1991 report of medical history reflects that the Veteran denied recurrent back pain.  The spine was normal upon clinical examination. (See report of medical examination.)

A November 1997 report of medical history for the Veteran's enlistment reflects that he denied recurrent back pain.  His spine was normal upon clinical examination.  (See report of medical examination).  A February 1999 STR reflects that the denied a back injury.

A May 2001 STR reflects that the Veteran denied ever having had a back injury.  (He reported that he had smoked and had high blood pressure).  The physical examination findings were a normal back and musculoskeletal system. 

A March 2005 report of medical history reflects that the Veteran denied recurrent back pain.  He reported knee surgery for a torn meniscus, medication for high blood pressure, and that he wears reading glasses.

An April 2006 report of medical history reflects that the Veteran did not report that he had recurrent back pain.  However, the Veteran reported that he had, or had previously  had, numerous other problems, to include trouble keeping his breath, wears glasses, has knee swelling, has a torn meniscus, has a knee brace, seems to forget things more often, has an irregular heartbeat, has had a dislocated finger, and has sleep apnea.  The Board finds that if the Veteran had recurrent back pain, it would have been reasonable for him to have reported it at this time.

The Veteran separated from his second period of service in August 2006.  In June 2006, he filed claims for service connection for seven disabilities, involving eight body parts.  He did not file a claim for service connection for the thoracic or lumbar spine.  The Board finds that if the Veteran had a thoracic and/or lumbar disability, or pain or other complaints at that time, it would have been reasonable for him to have filed a claim for it when he filed his other claims.

A June/July 2006 VA examination report reflects that the Veteran was seen for sleep apnea, hypertension, bilateral knee disability, a right hand and finger disability, erectile dysfunction, and a cervical spine disability.  He also reported a history of fungus problems and flat feet.  The report is negative for any complaints of the thoracic or lumbar spine.  

A January 2007 VA record reflects a past medical history of hypertension, sleep apnea, DJD of the knees, and erectile dysfunction.  It is negative for a back disability, or back complaints.  

An October 2007 VA examination report reflects that the Veteran reported that his job in service as an aviation supply man included lifting heavy items and that he developed neck pain.  The pain was noted to be localized over the posterior aspect of the neck at the base of the spinous processes.  The report is negative for any complaints of, or diagnosis of, a disability of, the thoracic or lumbar spine.  

The earliest clinical record of a back disability is in 2010, four years after separation from service, and after numerous clinical visits for other disabilities. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson, 230 F.3d at 1333.
 
A November 2010 VA clinical record reflects that the Veteran had complaints of back pain.  A December 2010 VA examination for the cervical spine reflects that the Veteran reported pain in his low cervical spine near the cervical thoracic junction.  It did not radiate.  On examination of the thoracolumbar spine, the Veteran had forward flexion 0 to 90 degrees, extension, left lateral flexion, right lateral flexion, left lateral rotation and right lateral rotation 0 to 30 degrees.  He had no pain throughout the range of motion of the thoracolumbar spine.  On repetitive testing, no limitations due to painful motion, fatigue, weakness or incoordination was noted and range of motion values unchanged from baseline testing.  

Records in 2011 also reflect complaints of back pain (See July and October 2011 VA records.)  A November 2011 VA pain consult record reflects that the Veteran reported chronic slowly increasing upper thoracic back pain.

A January 2014 private record from Stand-up MRI of Tallahassee reflects that the Veteran reported low back pain with numbness, weakness, and occasional difficulty walking after an October 2013 motor vehicle accident.  He was diagnosed with bulging disk at L1-L2, a herniated disk with mild spondylitic change and L2-L3, L3-L4, and L4-L5 levels, and a posterior central bulging disk at L5-S1 level.  The report is negative for any indication that the disabilities may be due to service; to the contrary, the 2014 record is indicative that the Veteran's current lumbar spine disability may be related to a motor vehicle accident several years after separation from service.

The Board finds that any statement by the Veteran of back pain since service is less than credible given the record as a whole.  The Veteran is competent to relate his symptoms, such as pain.  However, there are no clinical records which support his contention as to pain in service or within several years after service.  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In the present case, not only is there a lack of clinical documents of thoracic and/or lumbar complaints in service, but the Veteran specifically denied recurrent back pain in service, and did not report it when he reported numerous other disabilities upon separation.  Moreover, there is no clinical evidence of a back disability causally related to service within the four years of separation from service, and the clinical records indicate that the Veteran's lumbar spine disability is related to a post service accident.

The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of spine, especially in light of increased age after service, a weight gain (See Mary 2007 and June 2009 records and diagnosis of obesity) since separation, and a motor vehicle accident with possible trauma in 2013.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. See Kahana, 24 Vet. App. at 435. 

In sum, the Veteran's complaints of the thoracic and lumbar spine were not until several years after separation from service, and there is no competent clinical evidence which supports a finding that the Veteran has a back disability casually related to, or aggravated by, service or a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Reduction - Left Knee Instability (reduced from 10 percent disabling to noncompensable effective from July 1, 2014)

Historically, the Veteran was granted service connection and assigned separate ratings for left knee instability and limitation of extension.  The separate rating for instability was assigned in a November 2010 rating decision, effective July 12, 2010.  In June 2013, the Veteran submitted a claim for an increased rating for his left knee, contending that his condition had worsened.  The RO, in an April 2014 rating decision, decreased the evaluation for instability to noncompensable, and continued the 10 percent rating for the limitation of extension.  The Veteran filed a notice of disagreement with the reduction and requested that the 10 percent be restored.  The Veteran did not appeal the rating for the limitation of extension.   

The Veteran's left knee instability was rated as 10 percent disabling from July 2010 to July 2014.  The reduction was based, in part, on a March 2014 VA examination report.  

In determining whether the reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued. See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  

The November 2010 rating decision, which granted a 10 percent evaluation for instability, was based, in part, on an August 2010 VA examination report.  That report reflects that the Veteran reported instability and giving way of his left knee.  He reported that the left knee buckles, and he has had "some near falls but denies falling."  He also stated that there are times when the left knee "pops and he feels like he has to use his hands to put it back in place."  Upon examination, the Veteran had mild anterior/posterior instability.  He had a posterior drawer sign of about 5-7 mm.  

The April 2014 rating decision which reduced the Veteran's rating was based on a March 2014 VA examination report.  The Veteran reported that his left knee gives out, and he wears a brace.  Upon joint stability testing, the Veteran had a normal Lachman's test, normal posterior drawer test, normal valgus/varus testing, and no evidence of patellar subluxation or dislocation.  

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The fact that the Veteran had no instability upon examination in March 2014 is indicative of improvement in his ability to function.  As noted above, in determining whether the reduction was proper, post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  An October 9, 2014 orthopedic surgery outpatient note reflects that the Veteran's Lachman's, anterior drawer (AD), and posterior drawer (PD) tests for instability were all negative.  He also had a negative McMurray's test.  These test results support the March 2014 VA examination findings, and are indicative that more four months later, the Veteran still had no instability.  The Veteran testified at the 2015 Board hearing that instability testing was not performed on his knee, and that only range of motion testing was performed.  (See Board hearing transcript, page 27.)  However, despite the Veteran's assertion, the report reflects that instability testing was performed.  In addition, as noted above, the October 2014 clinical record also reflects no instability. 

The Board acknowledges that the Veteran wears a brace for stability; however, his subjective feeling of giving way or instability is less probative than clinical examination findings.  Joint instability can be objectively diagnosed upon testing (e.g. Lachman's, posterior drawer, and medial-lateral testing.)  The evidence reflects that the Veteran had only mild instability prior to the rating period on appeal, and that it was nonexistent upon testing in March 2014 and October 2014.  The evidence does not reflect that the Veteran has the education necessary to differentiate between true ligamentous instability which can be tested as noted above, and a sensation of instability which can be caused by a variety of factors.

The Board also finds that the evidence does not support that a higher, increased rating, was warranted for any period on appeal.  The competent credible evidence does not reflect that the Veteran's had left knee instability which was moderate or severe in nature during the rating period on appeal.  Thus, increased ratings are not warranted.

In sum, the record reflects that the Veteran did not have instability of the knee upon examination in 2014, and that a compensable rating is, therefore, not warranted.  The Board finds that the examination reports that reflected a change are based on thorough examinations. Faust v. West, 13 Vet. App. 342 (2000).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Cervical Spine Rating

The Veteran's cervical spine disability is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DCs 5243 - 5242.  He filed the current claim for increased rating in November 2010.  The Veteran would be entitled to a higher evaluation if he had at least forward flexion limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  The evidence, as noted below, is against a finding of forward flexion limited to 15 degrees or less or ankylosis. 

A September 2009 VA examination report reflects that upon clinical examination, the Veteran had flexion from 0 to 20 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right lateral flexion from 0 to 20 degrees, and bilateral rotation from 0 to 40 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after repetitions of range of motion. 

A December 2010 VA examination report reflects that the Veteran reported flare-ups of his cervical spine disability which are sharp in nature and last 30 minutes.  Upon examination, he had forward flexion from 0 to 45 degrees, extension from 0 to 15 degrees, bilateral lateral flexion from 0 to 10 degrees, and bilateral lateral rotation from 0 to 45 degrees.  On repetitive testing, there was no limitation's due to painful motion, fatigue, weakness, or incoordination different than previously noted.  

A November 2011 EMG consult record reflects that the Veteran reported numbness in his right hand forearm and arm "most of the time for the past one year."  It was noted that active range is normal in the right upper limbs.  Upon testing, the conclusion was that there was no electrodiagnostic evidence of cervical radiculopathy on the right. 

A September 2014 VA examination report reflects that the Veteran reported that he continued to have neck pain and has received trigger point injections which give him temporary relief.  The Veteran reported that during a flare-up he cannot turn the neck "as much".  Upon examination, the Veteran had forward flexion to 45 degrees or greater with no objective evidence of painful motion.  He had extension to 40 degrees with painful motion at 35 degrees.  He had right lateral flexion to 20 degrees with painful motion at 20 degrees.  He had left lateral flexion to 40 degrees with painful motion at 35 degrees.  He had right lateral rotation to 60 degrees with painful motion at 55 degrees.  He had left lateral rotation to 55 degrees with painful motion at 50 degrees.  After repetitive testing, he had forward flexion to 45 degrees or greater, extension to 40 degrees, right lateral flexion to 20 degrees, left lateral flexion to 40 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 55 degrees.  There was no additional limitation in range of motion following repetitive use testing. 

In sum, the evidence does not support a finding of forward flexion of the cervical spine to 15 degrees or less, or ankylosis.  Even during a flare-up, the Veteran has not reported ankylosis, or forward flexion limited to 15 degrees or less, but only that he can turn less than usually.  The Veteran's forward flexion has been shown to be to 20 degrees (2009), and 45 degrees (2010 and 2014).  The evidence is against a finding that the Veteran's range of motion is so diminished after repetitive use or during a flare-up as to be 15 degrees or less, or ankylosis.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Finally, the Board has considered whether any other disability code would provide the Veteran with a higher evaluation, but finds that there is not.  The Board has also considered whether the Veteran is entitled to a separate rating for neurological manifestations, but finds that he is not because the competent clinical evidence of record does not support a finding of any such manifestations.  

The Veteran has testified that he has cervical radiculopathy of the right arm, and some of the clinical records reflect that cervical radiculopathy needed to be ruled out.  (See July and December 2011 VA records.)  However, the most probative evidence, as discussed below, is against a finding of cervical radiculopathy.  

A November 2011 neurology consult reflects that the Veteran reported numbness in his right forearm and arm and constant neck pain.  Upon diagnostic testing and examination, the conclusion was that there was no electrodiagnostic evidence of cervical radiculopathy.  

A March 2012 VA clinical record also reflects that there is "no electrodiagnostic evidence of cervical radiculopathy on the right.  The Veteran was again noted to have mild right carpal tunnel syndrome.  A February 2015 VA examination report for peripheral nerves reflects that the Veteran has carpal tunnel syndrome.  The Veteran was diagnosed with carpal tunnel syndrome, which has not been shown to be related to a cervical spine disability. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Extraschedular 

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture as to be outside the schedular rating criteria. The rating code for the knee considers whether the Veteran has instability and the level of severity.  The rating code for the cervical spine considers limitation of motion, to include that caused by pain.  
 
The discussion above reflects that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  The Veteran's reported symptoms do not reach a level beyond the normal disability picture.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extra-schedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  All of the pertinent symptoms and manifestations have been attributed to the Veteran's service-connected disabilities and are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, the claim is reopened, and the appeal is allowed to this extent new and material 

Entitlement to service connection or an acquired psychiatric disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for a back disability is denied.

Reduction in evaluation of left knee instability from 10 to noncompensable effective from July 1, 2014 was proper; the appeal is denied. 

Entitlement to an increased rating for a cervical spine disability is denied.


REMAND

The Veteran testified at the Board hearing that he had been enrolled in vocational rehabilitation but that he had dropped out.  Records from such vocational rehabilitation may be relevant to the Veteran's claim for a TDIU.  Thus, VA should attempt to obtain them and associate them with the claims file.  See Todd v. McDonald, 27 Vet. App. 79 (2014).   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file the Veteran's VA vocational rehabilitation records.  If such records are unavailable, annotate the unavailability in the claims file.

2.  Thereafter, readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


